Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 19, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158649
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  CBC JOINT VENTURE,                                                                                  Richard H. Bernstein
            Plaintiff-Appellant,                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158649
                                                                   COA: 337750
                                                                   Oakland CC: 2015-149783-CZ
  THE CITY OF THE VILLAGE OF
  CLARKSTON,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 25, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 19, 2019
           d0612
                                                                              Clerk